IN THE COURT OF APPEALS OF IOWA

                                      No. 18-0890
                               Filed September 12, 2018


IN THE INTEREST OF R.M. and K.M.,
Minor Children,

T.M., Mother,
       Appellant.

R.M., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Mills County, Craig M. Dreismeier,

District Associate Judge.




       A mother and father appeal the termination of their parental rights to their

children. AFFIRMED ON BOTH APPEALS.



       DeShawne L. Bird-Sell of Sell Law, PLC, Glenwood, for appellant mother.

       J. Joseph. Narmi, Council Bluffs, for appellant father.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Abby L. Davison of State Public Defender Office, Council Bluffs, guardian

ad litem for minor children.



       Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                                2


VAITHESWARAN, Presiding Judge.

           A mother and father appeal the termination of their parental rights to their

children, born in 2012 and 2014.1 Both parents challenge the evidence supporting

the grounds for termination cited by the district court. The father also argues the

State failed to make reasonable efforts toward reunification, termination was not in

the children’s best interests, and the court should have declined to terminate his

parental rights based on the strength of the parent-child bond.

I.         Grounds for Termination

           The facts underlying the termination petition were summarized in a prior

opinion of this court:

                  The DHS first began providing services to this family in
           September 2013, before K.M. was born, after finding the home full of
           unwashed clothing, spoiled food, and dirty dishes. All the utilities had
           been shut off. In an interview with a DHS social worker, Tera
           admitted using marijuana; Robert was using methamphetamine.
           The DHS temporarily removed M.S. and R.M. to their grandparents’
           home, but the children returned to their parents’ care in November
           2013 after Tera and Robert agreed to voluntarily participate in
           services.
                  After K.M.’s birth, Tera and Robert continued to struggle with
           the issues that first prompted DHS involvement. In January 2015,
           the three children were briefly removed from Tera and Robert’s care
           after a child protective worker again observed unsanitary conditions
           in the home and found Tera and Robert were regularly leaving M.S.
           and R.M. in a locked bedroom. Then on March 23, 2015, the children
           were removed after Tera and Robert tested positive for illegal
           substances.       Both Tera and Robert tested positive for
           methamphetamine and amphetamines; Tera also tested positive for
           barbiturates and marijuana. At the time of their removal, the children
           “were wearing dirty clothes and obviously in need of a bath.” The
           children have consistently been in foster or shelter care since that
           time.

In re M.S., No. 16-1860, 2017 WL 362606, at *1 (Iowa Ct. App. Jan. 25, 2017).


1
     A third child of the mother is not involved in these proceedings.
                                          3


After recounting this history, the court turned to the grounds for termination cited

by the district court.   The court concluded those grounds were not satisfied,

requiring reversal of the termination ruling. The matter was remanded to the

district court.

       On remand, the department of human services reinitiated reunification

services, including supervised visits with the children. The parents participated in

visits. They were less compliant with drug-testing services.

       The State again petitioned to terminate their parental rights to the children.

Following a hearing, the district court granted the petition pursuant to Iowa Code

section 232.116(1)(f) and (h) (2017), which require proof the children cannot be

returned to the parents’ custody.      The district court found (1) the maternal

grandmother’s home in which the parents had been living lacked sufficient space

to accommodate the children; (2) the parents needed “ongoing support” with

parenting skills and “to assure the daily needs of the children were being met”; and

(3) “[b]oth parents . . . struggled in compliance with substance abuse treatment

and recommendations.”

       On our de novo review, we find clear and convincing evidence to support

the third basis for termination. The children were removed from the parental home

approximately three years prior to the second termination hearing. When services

were restarted in February 2017, the parents were well aware of their obligation to

refrain from using illegal substances.     To her credit, the mother obtained an

updated substance abuse evaluation and completed outpatient substance abuse

treatment. But nine months after the reinitiation of services, she tested positive for

methamphetamine, amphetamine, and THC. She declined further drug testing
                                        4


despite the department’s willingness to have the tests performed at her home. The

father was similarly noncompliant, albeit more sporadically. He tested positive for

methamphetamine three months after services were reinitiated and missed the

next test. Like the mother, he made efforts to improve, undergoing six consecutive

negative drug tests. But, beginning four months before the second termination

hearing, he missed or refused eleven drug tests.

       The department social worker assigned to the case stated no-shows for

drug testing were deemed positive tests. In light of the missed drug screens, she

testified she would “not feel safe” transitioning the children to semi-supervised

visits with their parents, which was the first step toward reunification.     She

recommended against returning the children to the parents’ custody.

       The service provider who supervised visits agreed. While acknowledging

the visits went well, he stated he “would not” be comfortable leaving the parents

alone with the children.

       The parents point out that the department expressed no qualms about

leaving the parents alone with the mother’s seven-year-old niece, who lived in the

maternal grandmother’s home.       But the niece was not a subject of these

proceedings.     And, while the parents’ positive interactions with her are

commendable, the parents’ ability to engage with children for a few hours at a time

was not in question. The key issue was their long-term ability to care for their

children without assistance. Three years after the children’s removal, there was

every reason to believe ongoing drug use would compromise the parents’ ability

to maintain a safe and healthy environment.
                                               5


       We conclude the State proved the grounds for termination cited by the

district court.

II.    Reasonable Efforts

       The department is obligated to make reasonable efforts to reunify a parent

and child. See Iowa Code § 232.102(7) (stating department must make “every

reasonable effort to return the child to the child’s home as quickly as possible

consistent with the best interests of the child”); In re C.B., 611 N.W.2d 489, 493

(Iowa 2000). The father argues the agency failed in this obligation. He points to

the single, weekly, four-hour visit he was afforded with the children. He maintains

the department could have left the children in a foster home that was closer to the

parents and could have afforded him telephone, Facebook, and Skype contact with

the children.

       The department social worker listed a litany of services that were provided

the family, including supervised visits. According to her, “[w]hen [the parents] . . .

asked for more visits, we said we could split up and do a couple of visits a week

for a couple hours.” The parents “agreed to [a single visit] because of the distance

with the kids.”

       The        department’s   willingness       to   facilitate   more   frequent   visits

notwithstanding the distance obviated the need to move the children to a nearby

foster home. Notably, the children had lived in the more distant foster home since

December 2015 and were doing well there. The first two foster homes in which

they stayed were arguably closer but served as placements for only six and three

months respectively.
                                         6


       As for the department’s denial of telephone contact, the department social

worker testified the foster parents were not required to disclose their phone number

and they had elected to keep it private. Additionally, the service provider could not

recall that the father made a request for Facebook or Skype contact with the

children. Under these circumstances, we conclude the department satisfied its

reasonable-efforts mandate.

III.   Best Interests, Exception to Termination

       The father argues termination was not in the children’s best interests and

the district court should have declined to terminate his parental rights based on the

closeness of the parent-child bond. See In re M.W., 876 N.W.2d 212, 224 (Iowa

2016) (“Once we have established that at least one ground for termination under

section 232.116(1) exists, the next step of our analysis is to evaluate whether the

termination of parental rights would be in the best interest of the child under

section. 232.116(2).”); see also Iowa Code § 232.116(3)(c) (“The court need not

terminate the relationship between the parent and child if the court finds any of the

following: . . . There is clear and convincing evidence that the termination would

be detrimental to the child at the time due to the closeness of the parent-child

relationship.”).   On our de novo review, we agree with the district court that

termination was necessary to ensure the children’s safety and the bond between

the father and children did not warrant a denial of the termination petition. As the

district court stated,

              This Court has no doubt that the children love their parents
       and vice versa. There was testimony that they do share a bond with
       one another. Unfortunately, this alone does not give them the
       permanency they need. The parents have struggled with a myriad
       of issues which has prevented reunification. Services have been
                                          7


       offered to correct the problem but unfortunately this simply has not
       occurred. It is not safe to return the children to the care of their
       parents now or in the near future. Further, even if the children were
       returned, in-home services to assist the parents would need to be in
       place in order to assure the children’s safety. This is not
       permanency.

We affirm the termination of the parent’s rights to the children.

       AFFIRMED ON BOTH APPEALS.